Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Claims 1-4, 6-10, 12, 14, 16, 20-21 & 24-29 filed 11/15/19 are present and under consideration.
2.	Claims  1-4, 6-10, 12, 14, 16, 20-21 & 24-29 are allowed. 
3.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various sequence, patent and non-patent data bases as well as the prior art cited in the “Written Opinion of the International searching authority” it is determined that claims 1-4, 6-10, 12, 14, 16, 20-21 & 24-29 drawn to “A system for editing of a target sequence at a locus of a host cell, comprising: i) a first isolated nucleic acid molecule comprising a nucleic acid segment comprising or encoding a targeting RNA sequence; ii) a second isolated nucleic acid molecule comprising a nucleic acid segment comprising or encoding a RNA segment that binds a protein having at least 80% amino acid sequence identity to SEQ ID NO:5; iii) a third isolated nucleic acid molecule comprising a nucleic acid segment encoding an endonuclease or a portion thereof with nuclease activity, or an isolated polypeptide comprising the endonuclease or the portion thereof; iv) a fourth isolated nucleic acid molecule comprising a nucleic acid segment encoding the protein having at least 80% amino acid sequence identity to SEQ ID NO:5 or a portion thereof that binds the RNA segment, or an isolated polypeptide comprising the protein having at least 80% amino acid sequence identity to SEQ ID NO:5 or the portion thereof that binds the RNA segment; and v) an isolated double stranded DNA molecule comprising DNA comprising at least one nucleotide sequence that is capable of binding to the target sequence at the locus”, are unobvious and patentable over prior art of record. 

4.	Information Disclosure Statement filed 11/15/19 is acknowledged. A signed copy is provided with this Office Action.
5.	Drawings filed 11/15/19 are acknowledged.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940